ORDER

PER CURIAM.
Petitioner appeals from a judgment of the trial court sustaining the Director of Revenue’s suspension of his driving privileges. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order af-*826finning the judgment pursuant to Rule 84.16(b).